Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant's request for continued examination filed on March 14, 2022.

Status of Claims
Amendment of claim 80, cancellation of claims 93 and 96 and addition of claims 117-122 is acknowledged.
Claims 80-88, 91-92, 114, and 116-122 are currently pending and are the subject of this office action.
The following claims are withdrawn because they do not encompass the elected species (see below): claims 82-85, 114 and 116-117.
Claims 80-81, 86-88, 91-92 and 118-122 are presently under examination.

The following species elected by Applicant are under examination:
1- Tetrahydrocannabinol (THC) and cannabidiol (CBD) as the specific cannabinoid, and
2- Terpineol and alpha-pinene as the specific terpenes.


Priority
The present application is a 371 of PCT/IB17/51515 filed on 03/15/2017, and claims priority to provisional application No. 62/308,961 filed on 03/16/2016.

Rejections and/or Objections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated (Maintained Rejections and/or Objections) or newly applied (New Rejections and/or Objections, Necessitated by Amendment or New Rejections and/or Objections not Necessitated by Amendment).  They constitute the complete set presently being applied to the instant application. 
Responses to Applicant’s arguments have been addressed immediately after the corresponding rejections, or in the section: Withdrawn Rejections and/or Objections, if the rejection was withdrawn.









Claim Rejections - 35 USC § 112 (Maintained Rejection).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 80-81, 86-88, 91-92 and 118-122 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The instant claims recite:
“wherein at least about 30% by weight of the total terpene content in the composition comprises a combination of at least two primary terpenes selected from the group consisting of: pinene, limonene, linalool, myrcene, terpineol, geraniol and eucalyptol”.

However, the specification states:
“As used here, the term “primary terpene” refers to a terpene that forms at least 20%, 30%, etc. by weight of the total amount of terpenes” (see [0053]).  So, if the composition comprises at least two primary terpenes, that means that the two primary terpenes will comprise at least 40% (2 x 20%) of the total amount of terpenes, which is more than “at least 30% of the total amount of terpenes”.  Further if the composition 

The metes and bounds of the claims are not clearly defined.

Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.
	
Applicant argues that:
The Examiner alleges that the claims are indefinite and lack written description for reciting “wherein at least about 30% by weight of the total terpene content in the composition comprises a combination of at least two primary terpenes.” The specification’s paragraph [0041] recites that the singular forms "a," "an," and "the" are intended to include the plural forms as well, unless the context clearly indicates otherwise. Accordingly, “a primary terpene” includes one or more primary terpenes. The Examiner’s allegation that paragraph [0053]’s recitation that “a primary terpene” can only refer to a single terpene contradicts the language of the specification. Applicant’s use of “a primary terpene” is definite and satisfies written description. Applicant requests reconsideration and withdrawal of the rejections.
Examiner’s response:
First, Paragraph [0053] states: “According to an embodiment, said composition comprises multiple terpenes, each one of which forms at least 20% by weight of the each one of these terpenes is considered a primary terpene”.
It is clear from the above sentence that each primary terpene forms at least 20% by weight of the total amount of terpenes.
Second, if Applicant is correct, then what constitutes a primary terpene?  Since terpene means more than one terpene, then, is the combination of terpenes that has to be more than 20% of the total amount of terpenes?  So, then each individual terpene can be in any percentage, including less than 20%, as long as there is a combination of two or more terpenes that add up to more than 20%?



Claim Rejections - 35 USC § 112 (Maintained Rejection).
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 80-81, 86-88, 91-92 and 118-122 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description This is a new matter rejection.

1) The instant claims recite:
“wherein at least about 30% by weight of the total terpene content in the composition comprises a combination of at least two primary terpenes selected from the group consisting of: pinene, limonene, linalool, myrcene, terpineol, geraniol and eucalyptol”.

However, a close look at the specification and the original claims shows no support for the above limitation.  
The specification mentions that:
“said primary terpene forms at least 40% by weight of the total terpene content” (see paragraph [0007]),
“As used here, the term “primary terpene” refers to a terpene that forms at least 20%, 30%, etc. by weight of the total amount of terpenes” (see [0053]), and
“According to an embodiment, terpenes (i.e. total terpenes) form at least 20%, or at least 30%, etc. by weight of said composition” (see [0062]).
The above paragraphs indicate that even though the total amount of terpenes can be at least 30% by weight of total composition and each primary terpene can be at comprises at least two primary terpenes”

Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.
	
Applicant argues that
The Examiner alleges that the claims are indefinite and lack written description for reciting “wherein at least about 30% by weight of the total terpene content in the composition comprises a combination of at least two primary terpenes.” The specification’s paragraph [0041] recites that the singular forms "a," "an," and "the" are intended to include the plural forms as well, unless the context clearly indicates otherwise. Accordingly, “a primary terpene” includes one or more primary terpenes. The Examiner’s allegation that paragraph [0053]’s recitation that “a primary terpene” can only refer to a single terpene contradicts the language of the specification. Applicant’s use of “a primary terpene” is definite and satisfies written description. Applicant requests reconsideration and withdrawal of the rejections.
Examiner’s response:
First, Paragraph [0053] states: “According to an embodiment, said composition comprises multiple terpenes, each one of which forms at least 20% by weight of the total amount of terpenes in said composition and each one of these terpenes is considered a primary terpene”.
each primary terpene forms at least 20% by weight of the total amount of terpenes.
Second, what is considered new matter is that “the total terpene content comprises at least two primary terpenes”. There is nothing that implicitly or explicitly states that “the total terpene content comprises at least two primary terpenes”



Claim Rejections - 35 USC § 101 (Maintained Rejection).
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 80-81, 86-88, 91-92 and 118-122 stand rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claim(s) recite(s) a composition comprising: at least one cannabinoid, wherein the cannabinoid comprises tetrahydrocannabinol (THC) and a terpene, wherein the terpene/cannabinoid ratio is about 0.1 to about 1.0.  This judicial exception is not integrated into a practical application and the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

The rationale for this determination is explained below: 

Step 1: Is the claim to a process, machine, manufacture or composition of matter?

So, the answer to Step 1 is: Yes, the claims are drawn to a composition of matter.

Step 2A Prong One: Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea?
The claimed subject matter appears to describe the mixture of at several natural products: THC, CBD and terpenes like pinene, limonene, linalool, etc. which are all considered natural products.
Because each compound is naturally occurring, their combination together in a composition is considered a “product of nature,” which falls within each of the categories: “laws of nature” and “natural phenomena”. Thus, the claims are drawn to judicially recognized exceptions. See p74623, left column, of the Federal Registry notice: …Courts have held that naturally occurring products and some man-made products that are essentially no different from a naturally occurring product are ‘‘products of nature’’ that fall under the laws of nature or natural phenomena exception. (Section I (3); pp. 74622-4, of the Federal Registry notice discusses Natural Products.).
The next question within step 2A Prong One is: does the nature-based product show “markedly different characteristics” from any naturally occurring counterpart(s) in their natural state, based on structure, function and/or properties?

“The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. When there is no naturally occurring counterpart to the nature-based product, the comparison should be made to the closest naturally occurring counterpart. In the case of a nature-based combination, the closest counterpart may be the individual nature-based components that form the combination, i.e., the characteristics of the claimed nature-based combination are compared to the characteristics of the components in their natural state”.
Establishment of a marked difference cannot be based on some inherent or innate characteristic of the naturally occurring counterpart. See p. 74623, footnote 28:
“To show a marked difference, a characteristic must be changed as compared to nature, and cannot be an inherent or innate characteristic of the naturally occurring counterpart. Funk Bros. Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 130 (1948) (‘‘[The inventor did] not create a state of inhibition or of non-inhibition in the bacteria. Their qualities are the work of nature. Those qualities are of course not patentable.’’); In re Marden, 47 F.2d 958 (CCPA 1931) (eligibility of a claim to ductile vanadium held ineligible, because the ‘‘ductility or malleability of vanadium is . . . one of its inherent characteristics and not a characteristic given to it by virtue of a new combination with other materials or which characteristic is brought about by some chemical reaction or agency which changes its inherent characteristics’’). Further, a difference in a characteristic that came about or was produced independently of any effort or influence by applicant cannot show a marked difference. Roslin, 750 F.3d at 1338 (Because ‘‘any phenotypic differences came about or were produced ‘quite independently of any effort of the patentee’ ’’ and were ‘‘uninfluenced by Roslin’s efforts’’, they ‘‘do not confer eligibility on their claimed subject matter’’ (quoting Funk Bros.)).
In the instant case, there seems to be no indication in the specification that the combination of all of the above natural products has any characteristics (structural, functional or other properties) that are different from the naturally occurring compounds, in nature.  There are numerous references that show that the plant cannabis and its natural components have pharmacological properties, like the individual natural components claimed like efficacy against neurodegenerative diseases like Alzheimer’s disease, Parkinson’s disease, Huntington’s disease, etc. ischemic disease like stroke, coronary artery disease, etc. (see for example Guy et. al. (US 2010/0239693, paragraphs [0051] through [0063]).  
Thus, the composition does not have markedly different characteristics from what occurs in nature, and is a “product of nature exception”.
So, the answer to Step 2A Prong One is: Yes, the claims are drawn to a natural composition.

Step 2A Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
The only additional element is a carrier; however, carriers can also be natural products.  For example, the specification teaches that the carrier can be cellulose (a natural product, (see [0006]) or vegetable oils, sesame oil, etc. (also natural products, see [0050]).
So, the answer to Step 2A Prong Two is: No, the claims do not recite additional elements that integrate the judicial exception into a practical application

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exemption?
The only additional element is a carrier; however, carriers can also be natural products.  For example, the specification teaches that the carrier can be cellulose (a natural product, (see [0006]) or vegetable oils, sesame oil, etc. (also natural products, see [0050]).
Because the claim does not include any additional features that could add “significant more” to the exception the answer to Step B is: No, the claims do not recite additional elements that amount significantly more than the judicial exception.

The claims do not qualify as eligible subject matter, and are properly rejected under 35 U.S.C. § 101.


Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.
	
Examiner’s response to arguments presented on pages 11-14:
First, the instant claims comprise a mixture of natural products.  
Second, the fact that the natural products that comprise the instant compositions are present in non-naturally occurring ratios does not exempt by itself from being directed to a product of nature without significantly more. The fact that there is no natural counterpart that includes 5-35% of decarboxylated cannabinoids (i.e. THC and/or CBD) or that the mixture might have a different proportion of terpenes, are not by itself reasons to overcome the 101 rejection, unless it shows “markedly different characteristics”.  
Third, there are no examples in the specification about any enhanced therapeutic effect of any kind. Applicant presents several cannabinoid/terpene combinations (Examples 1 -49) and an alleged therapeutic effect without any experimental data that shows that any of these combinations has any therapeutic effect at all, much less and enhanced therapeutic effect. 
Fourth, the declaration by Aharon M. Eyal dated 02/28/2021 shows a comparison between terpene enriched compositions (E1-E10) cannabis oil extracts corresponding to the instant invention with non-terpene enriched (NE) compositions cannabis oil extracts.  The compositions were administered to human volunteers to test the efficacy for the treatment and management of: pain, depression, anxiety and sleep related issues.  The results in Tables 2-6 show a better efficacy for the E1-E10 compositions 
Fifth, this data, even if it were considered unexpected, is not commensurate in scope with the instant claims, since the claims are much broader than the very narrow compositions presented in the declaration (see Table 1). The instant claims for example require a percentage of THC or CBD between 5% and 35%, while the compositions of Table 1 require between 3% and 15% of either CBD or THC.  The instant claims also do not require any absolute percentage amounts of any individual monoterpenes like in Table 1, and there is no even requirement of the presence of sesquiterpenes.
Finally, may be not all compositions including cannabis extracts demonstrate therapeutic benefits.  However, the vast majority do.  In any case, the standard for a 101 rjection is not that all the compositions of cannabis extracts have to demonstrate therapeutic benefits.






Claim Rejections - 35 USC § 103 (Modified Rejection Necessitated by Amendment).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 80-81, 86-88, 91-92 and 118-122 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wurzer (US 2014/0271940, cited in prior office action).

For claims 80-81, 86-88, 91 and 118-122, Wurzer teaches compositions comprising:
(i) at least one cannabinoid, wherein the cannabinoid comprises THC and/or CBD (both are considered inherently 100% decarboxylated), 
(ii) at least one terpene wherein the terpene is a monoterpene selected from the group consisting of terpineol and alpha-pinene among others (see [0013] and claim 1), wherein the compositions are enriched in terpenes (see [0011], [0030], [0035], [0053], [0090] and claim 11), and
(iii) a carrier (see [0044], [0060] and [0096]).
 wherein the percentage of cannabinoid (THC and/or CBD) can be 1%, 2%, 5% or 10% (see [0014]), and
wherein the percentage of at least two or more terpenes can be: 0.01%, 0.05%, 0.1%, 0.5%, 1%, 2%, 3%, 4% or 5% (see [0014] and claim 4).  
As such if at least only two terpenes might be present, it means that the two monoterpenes are 100% by weight of the total amount of terpenes, which anticipates the instant requirement that the at least two monoterpenes “form at least 30% by weight of the total amount of terpenes (claim 80), at least 50% by weight of the total amount of terpenes (claim 86), at least 60% or 70% by weight of the total amount of terpenes (claim 87) and at least 70% by weight of the total amount of terpenes (Claim 88).
 The above also results in a terpene/cannabinoid ratio of: 0.001 (0.01% / 10%) to about 5.0 (5% / 1%) which overlaps with the instantly claimed terpene/cannabinoid 0.05 to about 1.0 (claim 80) and less than 0.9, less than 0.8, less than 0.7, less than 0.6 or less than 0.5 (claim 91).
Further, the percentages of THC and/or CBD disclosed by Wurzer, like 5% and 10%, anticipate the instantly claimed ranges of 5% to about 35% (Claim 80) and 5% to about 25% (claims 118-119).
MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
 Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  

All this will result in the practice of claims 80-81, 86-88, 91 and 118-122 with a reasonable expectation of success.

For claim 92, Wurzer teaches that the compositions can be in the form of a liquid (see for example [0097]).  Wurzer does not teach that the composition is liquid at 30 C.  However, it is understood that the composition is liquid at room temperature (about 24 C).  It will be expected that at higher temperatures (i.e. 30 C) the composition will still be a liquid.
The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the composition of the prior art does not possess the same material, structural and functional characteristics of the composition In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
All this will result in the practice of claim 92 with a reasonable expectation of success.

Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.

Examiner’s response:
Applicant insists that the Wurzer reference will not provide the same composition as the instant claims.  However, Applicant should notice that it is not clear what exactly Applicant is claiming (see above 112 (b)).  The Wurzer reference considers the possibility of the presence of 0.1% to 5% terpenes and between 1% and 10% of cannabinoids (see [0014] and claim 4), this results in a terpene/cannabinoid ratio of: 0.001 (0.01% / 10%) to about 5.0 (5% / 1%) which overlaps with the instantly claimed terpene/cannabinoid ranges of 0.05 to about 1.0 (claim 80) and less than 0.9, less than 0.8, less than 0.7, less than 0.6 or less than 0.5 (claim 91).
Wurzer teaches that the composition is enriched in terpenes (see [0011], [0030], [0035], [0053], [0090] and claim 11).

The statement in paragraph [0015] teaches that “in some (but not all) embodiments the concentrate is substantially free of THC-type of compounds”.  This means that in some embodiments the concentrate is not substantially free of THC-type of compounds.  In fact, throughout the reference Wurzer teaches that THC is present, for example: on paragraph [0009] Wurzer states: “accordingly, what is needed in the art are methods for producing and formulating bioactive extracts from Cannabis that contain desired compounds in addition to or other than THC”.  This makes clear that Wurzer does not discourage using THC, but instead it states that some compositions comprise THC and some others contain less or no THC.  
Further, the instant claims, except for claims 120-121 do not require the presence of THC (Claim 80 recites “wherein the cannabinoids comprise THC and/or CBD”, the “or” indicates that CBD can be present as the only cannabinoid).

Regarding the terpene content, contrary to Applicant’s arguments, Wurzer teaches the 8 terpenes encompassed in instant claim 80, of course, Wurzer teaches many more terpenes that can be present in the composition, however, it will still be obvious to pick and choose any combination of terpenes, including the 8 ones disclosed in instant claim 80 and expect to have compositions with the same or similar properties.





Claim Rejections - 35 USC § 103 (Modified Rejection Necessitated by Amendment).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 80-81, 86-88, 91-92 and 118-122 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guy et. al. (US 2010/0239693, cited in prior office action) in view of Wurzer (US 2014/0271940, cited in prior office action).

For claims 80-81, 86-88, 91 and 118-122, Guy teaches a plant-extract composition comprising:
(i) a cannabinoid containing fraction wherein the cannabinoid containing fraction comprises THC and CBD (both 100% decarboxylated, see [0022]-[0023] and [0026]),

(iii) a carrier (see [0049]),
 wherein the percentage of cannabinoid fraction can be 60% and 90% (see [0025]) or 55% - 80% (See [0029]), and
 wherein the percentage of terpene can be: approximately 6% (see [0033]). 
(See also Table 1 on page 3).
The above also results in a terpene/cannabinoid ratio of: 0.066 (6% / 90%) to about 0.1 (6% / 60%), which overlaps with the instantly claimed terpene/cannabinoid ranges: 0.05 to about 1.0 (claim 80) less than 0.9, less than 0.8, less than 0.7, less than 0.6 or less than 0.5 (claim 91).
The concentration of monoterpenes is 0.7%, di and tri terpenes is 0.6%, sesquiterpenes is 1.7% and other terpenes is less than 3% (see Table 1 on page 3).  So the total amount of terpenes is between 6% (0.7% + 0.6% + 1.7% + 3.0%) and 3% (0.7% + 0.6% + 1.7% + 0.0%) in which case the ratio of monoterpenes (like pinene, limonene, linalool, etc.) to total terpenes oscillates between: 11.6% (0.7% / 6%) and 23.3% (0.7% / 3%)  which is very close to the ratios of claims 80 (30%), claim 86 (at least 40%), claim 87 (at least 60%) and claim 88 (at least 50%).
MPEP 2144.05 states: “A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% 

Further, the percentage range of cannabinoids (55-80%, see above) is very close or overlaps with the total percentage of the instantly claimed cannabinoids (THC and CBD: 10% to 70%).
MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
 Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
MPEP 2144.05 states: “A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).” 
 

All this will result in the practice of claims 80-81, 86-88, 91 and 118-122 with a reasonable expectation of success.

For claim 92, Guy teaches that the compositions can be in the form of a liquid (see for example [0048]).  Guy does not teach that the composition is liquid at 30 C.  However, it is understood that the composition is liquid at room temperature (about 24 C).  It will be expected that at higher temperatures (i.e. 30 C) the composition will still be a liquid.
The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the composition of the prior art does not possess the same material, structural and functional characteristics of the composition claimed in the instant application.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the instant composition is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
All this will result in the practice of claim 92 with a reasonable expectation of success.

Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.
	
Applicant argues that:
The Examiner alleges that claims 80, 81, 86-88, 91-93, and 96 would have been obvious over Guy? in view of Wurzer. Without Applicant’s specification, those of ordinary skill in the art would never have arrived at any claimed composition, in particular, those having at least about 30% of the total terpene content being comprised of at least two of the recited terpenes. The Examiner alleges that Guy implies that its total terpene content can comprise up to 23.3% of monoterpenes. Action at 27. The Examiner alleges that 23.3 is “close enough” to “at least about 30%.” The Examiner has provided no explanation to support why 23.3 is “close enough” to at least about 30%. The rejection should be withdrawn for at least this reason.
But even if 23.3% is “close enough” to at least about 30%, the Examiner has not demonstrated why one of ordinary skill in the art would have ascertained that Guy’s 23.3% would be entirely comprised of at least two of the recited terpenes, as claimed. Without the benefit of Applicant’s specification, those skilled in the art would not have arrived at a composition wherein at least about 30% of the total terpene content is provided by at least two of Applicant’s named terpenes.
Examiner’s response:
The response is clearly stated in the above rejection:
 prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).” 


Double Patenting (Maintained Rejection).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 80-88, 91-92, 114, and 116-122 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/747,569 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 80-88, 91-92, 114, and 116-122 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/726,841 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application recites the same or similar compositions comprising cannabinoids and terpenes in the same or similar amounts and ratios.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.










Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
March 17, 2022.